DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-2, 4-10, and 12-13 directed to observing fluid flow in the reply filed on 10/3/22 is acknowledged.  Applicant’s arguments are found persuasive, and all pending claims will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the acronym “CID” is set forth without defining the acronym, rendering the claim indefinite.  The acronym must be defined in the claim (column interruption duration).
In regards to canceled claim 11, the examiner notes that the equation appears to be incorrect in that it subtracts the time of valve opening from the same time of valve “opening”.  It appears that one timing should refer to the valve “closing”.  This should be corrected if the claims are reintroduced in light of the withdrawal of the restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raju et al. (“Measurement of Ambulatory Venous Pressure and Column Interruption Duration in Normal Volunteers”; pub date 9/5/19; Journal of Vascular Surgery, Vol 8, Issue 1, P127-136; hereinafter Raju).
Raju shows a method of measuring CID in a selected lower leg vein of a patient without undertaking dorsal foot measurements (column 1, page 129), comprising the steps of selecting a vein in the lower leg to be examined and selecting at least one valve in the vein to be observed (column 1, page 129), effecting calf muscle ejection (column 1, page 129), and observing the selected at least one valve and measuring the timing of observed valve actions of the selected at least one valve, and determining CID from the timing measurements (column 1-2, page 129).
Raju also shows wherein the valve action to be observed is the presence or absence of blood flow through the valve (flow restoration and flow ceasing; column 1, page 129); wherein the action to be observed is the opening or closing of the valve (while claims directed to opening/closing of valve are canceled, the examiner notes this feature is also disclosed: column 1-2, page 129); where the selected vein is one of the tibial veins (column 1-2, page 129); where the selected vein is the great saphenous vein (column 1-2, page 129); where the valve action is observed with duplex ultrasound, or doppler ultrasound (column 1-2, page 129); where duplex ultrasound is used to observe valve action (column 1-2, page 129); where calf ejection is accomplished using a pneumatic cuff (column 1-2, page 129); where calf ejection is accomplished by a series of patient toe stands (column 1-2, page 129); where CID = (time of valve opening)-(time of valve opening) (column 1-2, page 129); where CID = (time of start blood flow after ejection)-(time of blood flow stoppage after calf ejection) (column 1-2, page 129); where the action is observed with the use of one of thermography, laser doplimetry, air plethysmography, magnetic resonance, or oximetry, photoplethysmography, ultrasound Doppler, or pulsed Doppler, color flow (ultrasound spectrum), B-flow ultrasound, and thermography (column 1-2, page 129).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793